Citation Nr: 1636907	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-04 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to September 1988, April 7, 2000 to April 24, 2000, and October 2006 to July 2007.  The Veteran also had periods of Reservist service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In February 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of the hearings are of record.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's current left shoulder disability did not have onset during active service.

2.  The Veteran's current cervical spine disability did not have onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I. Due Process 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2010.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment and personnel records, post service VA and private treatment records, lay statements, hearing testimony, and VA examination reports.  There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.
      II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran asserts that he has a left shoulder and cervical spine disability as a result of injury during his third period of active duty.  Specifically, he asserts that his symptoms began in late 2006 while training at Fort McCoy.  

A December 2006 STR reflects the Veteran's complaint of right shoulder pain for several weeks since training at Fort McCoy.  However, during his February 2013 DRO hearing, the Veteran explained that he was seen for his left shoulder and not the right.  See February 2013 DRO hearing transcript, p. 7.  In this instance, the Board finds the Veteran credible as the evidence to be discussed below reflects continued complaints of left shoulder pain.  The Veteran is competent to report on symptoms such as pain, including when the symptoms began and subsequent presence of symptoms; however, these statements must be considered in light of the entire record.  Layno v. Brown, 6 Vet. App. 465 (1994); Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

In June 2007, the Veteran presented for physical examination at Iowa Methodist Medical Center.  He reported that he recently returned from service in Iraq and that during that time, he developed some left upper chest discomfort along his chest wall.  Initially, he had some pain in the chest wall radiating into the shoulder and into his ring and small finger.  He thought it was probably related to his Kevlar vest that he wore and the motion that he had to endure while wearing the vest.  He explained that he did a lot of physical activity in the vest and that he was slowly improving since getting out of the vest.  He was assessed as having chest wall discomfort secondary to Kevlar vest.

A July 2007 Rehabilitation Initial Evaluation Report at Norwalk Physical Therapy shows that the Veteran was referred to physical therapy due to chest and shoulder pain.  He reported that his pain began in November when training to go to Iraq.  The training involved falling to the ground from a standing position while holding his gun safely.  Each time he fell on his left elbow or shoulder.  He reported that he had numbness and tingling (N/T) and aching into his left hand and fingers.  He stated that he then went to Iraq for six months and had to regularly wear a vest that irritated his chest and shoulder that were already injured.  He further stated that he was given Ibuprofen while in Iraq, but no other treatment.  He reported that as of six weeks ago, the N/T into his arm went away and that while on vacation for the past two weeks, he had continued to improve.  He reported being employed as an equipment operator for the Air Force and that he would be off active duty within a week.  It was noted that the Veteran considered canceling his appointment due to the improvement in his symptoms, but wanted to learn techniques to increase his strength and ways to prevent recurrence of his symptoms.  He was diagnosed with left pectoral strain and N/T.  

Post-service, an August 2007 Rehabilitation Discharge Report at Norwalk Physical Therapy shows the Veteran was making excellent progress, but that he reported a minimal amount of pinching in the left shoulder when raising his arm to the side.  He was discharged from physical therapy and it was noted that he needed more rotator cuff strengthening to prevent impingement in his shoulder by working on his home exercise program (HEP) independently. 

In an October 2007 Health History Questions/Interval History form, the Veteran wrote that he pulled a muscle in his chest, neck, and shoulder area in approximately May, June, and July 2007, but that he was feeling better.

An August 2008 Post-Deployment Assessment was silent for any complaint of left shoulder or neck/cervical spine pain.

VA first received a claim of entitlement to service connection for left shoulder and neck disabilities in December 2010.

The Veteran was afforded a VA examination in January 2011.  He complained of left shoulder pain and difficulty raising his arm above 90 degrees.  He positioned himself in a very upright position with limited cervical motion and it was difficult to look up and turn his neck from side to side.  He reported that his symptoms began in late 2006.  He stated that there was no specific injury.  He believed his pain was cumulative in the neck and left shoulder.  Upon examination, x-rays of the cervical spine were normal other than a possible muscle spasm.  There was no acute bone or joint abnormality in the cervical vertebral column.  As to the left shoulder, the Veteran was diagnosed with congenital inferior shoulder subluxation, left greater than the right.  The examiner wrote:

I initially evaluated [the Veteran] in September 1990 for bilateral shoulder subluxation secondary to a work-related injury.  As one would expect, continued inferior subluxation is present.  Historically...the Veteran has had problems with both shoulders for a number of years.  Current left shoulder symptoms began while training at Fort McCoy and no specific injury was noted.  Cervical radiculopathy was unlikely.  Due to the episodic nature of the paresthesias, multiple nerve root involvement, and association with shoulder symptoms, I suspect a transient brachial plexopathy associated with the shoulder subluxation.  Based on the medical records and my past involvement with the patient, there is no doubt his symptoms are a result of shoulder instability, especially on the left.  This was obviously aggravated in late 2006 while in the service and symptoms persisted into late 2007, based on [physical therapy] records, with some improvement.  A secondary impingement syndrome is present, which was not present in the past, and likely responsible for his current symptoms.  Impingement syndromes are the result of work above 90-degrees of abduction and/or flexion on a repetitive basis, and not secondary to body armor use.  The Veteran can go months without symptoms only to have them reoccur.  Based on this, he more likely than not, 50/50, sustained a temporary exacerbation of an underlying condition due to military service.  No specific injury or repetitive motion overheard use is noted in the STRs or patient history."

In an April 2012 statement, the Veteran continued to state that his left shoulder and neck injuries were due to falling on the ground during military training and that the vest, rifle, and gear were all added weight that he had to catch when falling on his left elbow, hurting his shoulder.  He stated that since then, he has had, in pertinent part, shoulder and neck problems.

In an April 2012 lay statement the Veteran's fellow service member, SMSgt S. C., he stated that during their training at Fort McCoy, the Veteran told him that he had problems performing the low crawl.  S.C. believed that the continued training and low crawling resulted in the Veteran's injuring of his neck and shoulder.  He stated that the training was physically demanding and many airmen complained of sore muscles, sprains, and other injuries.

Upon January 2013 private treatment, the Veteran presented with complaints of left shoulder pain.  He was assessed as having neck pain and a SLAP tear of the left shoulder.

A March 2013 private treatment record reflects MRI results of the neck and left shoulder showing a SLAP lesion and C5-6 disc bulge.

A June 2013 private treatment record shows that an MRI of the Veteran's cervical spine revealed a diagnosis of cervical radiculitis.  In July 2013, he received a cervical epidural steroid injection for his cervical radiculitis.
In September 2013, a VA addendum opinion was obtained.  Upon review of the evidence, the examiner opined:

Review of the record, including new submissions, STRs and CPRS, show the Veteran has a current diagnosis of left shoulder SLAP lesion and a C5-6 disc bulge.  Review of the record shows the Veteran clearly had a preexisting left shoulder condition prior to military service.  Review of STRs shows the Veteran had a left shoulder muscular injury in 2006 and improved with treatment.  Description of the event in transcripts from a VA hearing given by the Veteran is also consistent with a muscular injury.  This injury is not consistent with the Veteran's current left shoulder/neck condition.  The Veteran did have a temporary exacerbation of a preexisting condition which was not permanently aggravated beyond its natural progression by military service.

The Board has reviewed the medical and lay evidence of record and finds that service connection for a left shoulder and cervical spine disability are not warranted.  Whether the shoulder/neck disability the Veteran has had during the course of his claim and appeal is the result of the injury he had during service, or is a continuation of that injury, is not a simple question.  It is a complex question.  This is clear from the September 2013 opinion that distinguishes the muscular injury from the SLAP lesion and disc bulge.  There is no indication that the Veteran has expertise in musculoskeletal injuries and their after effects.  Hence his opinion as to a nexus between his inservice injury and his current disabilities are not is not competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board has weighed the 2011 VA opinion to the extent that it links the current shoulder disability to his 2006 period of active duty.  That opinion is internally inconsistent in this regard because it also refers to his in-service injury as temporarily exacerbating some previous injury.  Given the internal inconsistencies the Board affords this opinion very little probative weight.

However, the Board affords the September 2013 VA opinion considerable weight.  That opinion provides specific diagnoses for the cervical spine and left shoulder conditions and is very clear that, not only was the in-service injury one resulting in transient effects, but the current conditions are not consistent with the muscular injury during service.  

The Board acknowledges that VA examiners found the Veteran's left shoulder and neck disabilities to be congenital.  However, STRs do not contain a Report of Medical Examination prior to the Veteran's third period of active duty to reflect any notation of injury to the Veteran's left shoulder or neck.  Thus, he is presumed sound.  See 38 U.S.C.A. § 1111 (West 2014).  However, this case turns on the other evidence of record in finding that there is no nexus as required by the third element of service connection, not the in-service element.  

For the reasons provided above, the Board concludes that the preponderance of evidence is against granting service connection for a left shoulder and cervical spine disability.  Hence, the claims must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a cervical spine disability is denied.


REMAND

The Veteran asserts that he has tinnitus as a result of noise exposure during his service with the Air Force.  

During a January 2011 VA ear disease examination, the examiner opined that based upon evidence, to include an August 2008 Post-Deployment Health Assessment, the Veteran's subjective report of tinnitus was less likely than not related to noise exposure or other events during his active military service.  In support of his opinion, the examiner indicated that the Veteran "specifically indicated no ringing in the ears" on his August 2008 Post-Deployment Health Assessment form.  However, upon review of the evidence, it appears as though the August 2008 Post-Deployment Health Assessment is now missing page two.  Therefore, on remand, the RO must locate and associate the missing document with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should locate page two (2) of the Veteran's August 2008 Post-Deployment Assessment and associate the document with the claims file.  If this document cannot be located, a formal finding to that effect should be made and placed in the claims file.

2. Readjudicate the tinnitus claim.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow for a reasonable period to respond before returning the issue to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


